Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 12.08.2020. In view of this communication, claims 1-11 are now pending in this application.
Claim Objections
Claims 6, 10 are objected to because of the following informalities:  
Claim 6 recites in part (Line 2-3) “..a guide protrusion protruding from a surface of the guide protrusion is formed on an inner surface of the casing..”. It is not clear what is meant by “..a guide protrusion protruding from a surface of the guide protrusion”. It should be corrected to “..a guide protrusion protruding from an inner surface of the casing..”
Claim 10 recites in part(Line 2) “a terminal portion is formed in the second housing “. Since there is no antecedent basis for second housing, examiner is interpreting the second housing to be the second casing. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al (US 20180175679 A1), hereinafter referred to as Seo.
Regarding Claim 1, Seo discloses a stator (Fig 1 below, 2) for a drive motor [Abstract], the stator comprising: a segmented stator core (Fig 3 below, Fig 5, 120) [Para 0051] comprising a plurality of mounting portions (Fig 5, 120a)(Fig 3 discloses many segments 120); a bobbin (Fig 6, 140) equipped on each mounting portion of the plurality of the mounting portions (Fig 3 discloses a bobbin for each mounting portion of segment) and having a coil (Fig 3, 130) wound thereon; a casing (Fig 2, 110, H1, 100) coupled (bobbin and casing in contact at Fig 2, S1) to the bobbin (Fig 2, 140) and configured to enclose (Fig 2 discloses H1, 110, 100 are enclosing the coil) the coil (Fig 2, 130); and a passage (Fig 2, P) formed in the casing (Fig 2, 110, 100) and configured to allow fluid communication with an inside of the casing (Fig 2, 100), wherein cooling oil [Para 0008 discloses oil as a fluid to cool; also para 0042] flows in and out (Fig 7, In, Out) of the casing  (Fig 7, 110).  

    PNG
    media_image1.png
    331
    310
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    514
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    479
    618
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    280
    266
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    465
    533
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    315
    292
    media_image6.png
    Greyscale

Regarding Claim 2, Seo discloses the stator of claim 1. Seo further discloses the  passage (Fig 2 above, Fig 7 above, P)  comprises: an inlet (Fig 7, In) through which the cooling oil [Para 0008 discloses oil as a fluid to cool] is introduced into the casing (Fig 7, 110) ; and an outlet (Fig 7,Out) through which the cooling oil is discharged out of the casing (Fig 7, 110).  
Regarding Claim 3, Seo discloses the stator of claim 1. Seo further discloses the bobbin (Fig 2 above, Fig 3 above, Fig 6 above, 140) comprises a protrusion (Fig 3, Fig 6, 142a, 142b, 141a, 141b) protruding outward at opposite sides (Fig 3, B1, B2 which are protruding outward) of the segmented stator core (Fig 3, Fig 5 above, 120) and is coupled (bobbin and casing in contact at Fig 2, S1) to the casing (Fig 2, 110, H1, 100).  
Regarding Claim 4, Seo discloses the stator of claim 3. Seo further discloses the protrusion comprises: an upper protrusion (Fig 3 above, Fig 6 above,  141a) protruding at a position close to an outermost side (Fig 3 discloses 141a is radially further) in a radial direction (Fig 3, R) of the segmented stator core (Fig 3, Fig 5 above, 120); and a lower protrusion (Fig 3, Fig 6, 142a) arranged radially inward (Fig 3 discloses 141a is radially inner) from the upper protrusion, the lower protrusion being shorter in length than the upper protrusion (Fig 6, P1 is lesser in length than P2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yim et al (US 20190097499 A1), hereinafter referred to as Yim.
Regarding Claim 5, Seo discloses the stator of claim 4. Seo does not explicitly disclose a first side of the casing is coupled to the bobbin while being in close contact with a top surface of the upper protrusion, and a second side that is opposite to the first side of the casing is coupled to the bobbin while being in contact with a side surface of the lower protrusion.  
Yim discloses a first side (Yim, Fig 2 below, 30A, 34) of the casing (Yim, Fig 2, 30 A, 30B) is coupled to the bobbin (Yim, Fig 2, 20B, 20A)  while being in close contact with a top surface (Yim, Fig 2, S1) of the upper protrusion (Yim, Fig 2, U1) , and a second side (Yim, Fig 2, 30B, 34) that is opposite (30 B is opposite 30A) to the first side of the casing is coupled to the bobbin while being in contact with a side surface (Yim, Fig 2, S2) of the lower protrusion (Yim, Fig 2, U2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stator of Seo with the coupling of the bobbin to the casing as taught by Yim in order to have proper guiding and structural integrity of the stator.

    PNG
    media_image7.png
    320
    629
    media_image7.png
    Greyscale

Regarding Claim 8, Seo discloses the stator of claim 1. Seo does not explicitly disclose the casing comprises a first casing and a second casing coupled to the bobbin at opposite sides, respectively, of the bobbin.
Yim discloses the casing (Yim, Fig 1 below, 30 A, 30B) comprises a first casing (Yim, Fig 1, 30 A) and a second casing (Yim, Fig 1, 30B) coupled to the bobbin (Yim, Fig 1, 20B, 20A)  at opposite sides (30 B, 30A are on opposite sides of bobbin), respectively, of the bobbin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stator of Seo with the coupling of the bobbin to the first and second casing as taught by Yim in order to cover opposite sides of the bobbin.[Yim, Para 0045].

    PNG
    media_image8.png
    693
    510
    media_image8.png
    Greyscale

Regarding Claim 9, Seo in view of Yim discloses the stator of claim 8. Seo in view of Yim further discloses the first casing (Yim, Fig 1 above, 30 B) and the second casing (Yim, Fig 1, 30B) are configured to fluidly communicate with each other (Yim, Fig 1, 31, 32)[Yim, Para 0040].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stator of Seo in view of Yim with the first and second casing fluidly communicating to each other as further taught by Yim in order to have cooling fluid flow throughout the heat generating areas [Yim, Para 0040].
Regarding Claim 10, Seo in view of Yim discloses the stator of claim 8. Seo in view of Yim further discloses the passage (Yim, Fig 7 below, P1) is arranged in the first casing (Yim, Fig 1 above, 30 A), and a terminal portion (Yim, Fig 7, TP) is formed in the second housing (Yim, Fig 1, 30 B)(see claim objection, housing to be corrected to casing)  and is configured to allow connection of the coil (Yim, Fig 7, 6a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stator of Seo in view of Yim with the fluid passage and coil connection in the first and second casing as further taught by Yim in order to separate fluid and electrical connections.[Yim, Para 0037 discloses electrical connections in the rear and Para 0040 discloses fluid connections in the front].

    PNG
    media_image9.png
    894
    725
    media_image9.png
    Greyscale




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yim and Baek et al (KR 20150141353 A), hereinafter referred to as Baek.
Regarding Claim 6, Seo in view of Yim discloses the stator of claim 5. Seo in view of Yim  further discloses the top surface (Yim, Fig 2 above, S1) of the upper protrusion (Yim, Fig 2, U1), an inner surface (Yim, Fig 2, S3) of the casing (Yim, Fig 2, 30 A, 30B) (see claim objection) in close contact with the upper protrusion (Yim, Fig 2, U1). Seo in view of Yim does not disclose a guide groove is recessed from the surface and a guide protrusion protruding from a surface is configured to mesh with the guide groove.
Baek discloses a guide groove (Baek, Fig 3 below, 25) is recessed from the surface (Baek, Fig 3, S4) and a guide protrusion (Baek, Fig 3, 15) protruding from a surface (Baek, Fig 3, S5) is configured to mesh with the guide groove.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stator of Seo in view of Yim including the contacting surfaces of the casing and the upper protrusion with the meshing between two surfaces as taught by Baek in order to enable correct assembly [Baek, Para 0001].

    PNG
    media_image10.png
    822
    462
    media_image10.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yim and Ha(US 20110133581 A1), hereinafter referred to as Ha.
Regarding Claim 7, Seo in view of Yim discloses the stator of claim 5, including the upper protrusion (Yim, Fig 2 above, U1), and the casing, and the lower protrusion (Yim, Fig 2, U2), and the casing (Yim, Fig 2, 30 A, 30B). Seo in view of Yim does not disclose the epoxy in between.
Ha discloses the epoxy in between [Para 0044]. (Ha, Fig 4 below discloses  epoxy between elements 18a and 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stator of Seo in view of Yim with the upper and lower protrusion, casing with the usage of epoxy as taught by Ha in order to securely hold them all together so there is no relative motion [Ha, Para 0044].

    PNG
    media_image11.png
    415
    521
    media_image11.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yim. 
Regarding Claim 11, Seo discloses a stator (Seo, Fig 1 above, 2) for a drive motor [Seo, Abstract], the stator comprising: 
a segmented stator core (Seo, Fig 3 above, Fig 5 above, 120) [Para 0051] comprising a plurality of mounting portions(Seo, Fig 5, 120a)(Fig 3 discloses many segments 120);
a bobbin (Seo, Fig 6 above, 140) equipped on each mounting portion of the plurality of the mounting portions and having a coil (Seo, Fig 3, 130) wound thereon; 
Seo does not explicitly disclose 
a first casing (Yim, Fig 1 above, 30 A) and a second casing (Yim, Fig 1 , 30B) coupled to the bobbin (Yim, Fig 1, 20B, 20A)  at opposite sides (30 B, 30A are on opposite sides of bobbin), respectively, of the bobbin with respect to the segmented stator core, and configured to enclose (Yim, Fig 1 discloses 30 A and 30 B are enclosing the coil 4) the coil (Yim, Fig 1, 4);
a passage (Yim, Fig 7 above, P1) formed in the first casing (Yim, Fig 1, 30 A) and configured to fluidly communicate with an inside of the first casing and the second casing (Yim, Fig 2 above, 30B) [Yim, Para 0040], wherein cooling oil flows in and out (Fig 1) of the first casing through the passage; and 
a terminal portion (Yim, Fig 7, TP) integrally formed in the second casing (Yim, Fig 7, 30B) and configured to allow connection of the coil(Yim, Fig 1, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stator for a drive motor of Seo with segmented stator core, mounting portions for bobbin having a coil with a first and second casing on opposite sides of bobbin as taught by Yim in order to cover the coil AND cooling passages in the inside of first and second casing with the terminal portion on the second casing for coil connection as further taught by Yim  in order to separate the cooling fluid connections from the electrical connections.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832                  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832